Mikoll, J.
(dissenting). I respectfully dissent. In view of the uncontroverted proof that Jennifer L. Miller’s negligence was the sole proximate cause of the accident, I would affirm the grant of summary judgment in favor of Christine A. Anderson, plaintiff in action No. 1 and a defendant in action No. 2. While not a classic “head on” collision, the accident occurred not in an intersection but at a fork in the road when Miller unexpectedly and unsafely entered Anderson’s lane of traffic. Under these circumstances, Anderson is entitled to application of the well-settled principle that a driver is not obliged to anticipate that a vehicle traveling in the opposite direction will enter his or her lane of traffic (see, Hanover Ins. Co. v Washburn, 219 AD2d 773; Cohen v Masten, 203 AD2d 774, 775, lv denied 84 NY2d 809; Gouchie v Gill, 198 AD2d 862).
Miller proffered no evidence of any culpable conduct on the part of Anderson sufficient to raise an issue of fact as to the proximate cause of the accident. Anderson, traveling within the 55-miles-per-hour posted speed limit, testified that she saw Miller’s vehicle less than a second before impact and had no opportunity to apply her brakes or take any evasive action. Even assuming, arguendo, that Anderson’s speed exceeded the posted recommendation for negotiating the curve, it is only rank speculation that this factor played any role in the accident. Since Miller failed to negate Anderson’s prima facie showing that her negligence was the sole proximate cause of the accident, Supreme Court properly dismissed the counterclaim in action No. 1 and the cross claim in action No. 2.
Ordered that the order is reversed, on the law, with costs, and motion denied.